Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-17-00160-CV

      ROBERT B. JAMES, DDS, INC.; Robert B. James, DDS, Individually; Jean James,
                   Individually; and Alexis Mei Pyles, Individually,
                                      Appellants

                                                 v.

                                   Cassandra J. ELKINS, DDS,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI19860
                          Honorable Karen H. Pozza, Judge Presiding

           BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with the per curiam opinion issued on this date, we grant Pyles’s motion to
dismiss her appeal. Accordingly, without withdrawing this court’s previously-issued opinion, we
withdraw this court’s judgment of May 30, 2018 in this appeal and render judgment as follows:

        The trial court’s order denying the James Defendants’ Partial Motion to Dismiss under the
Texas Citizens’ Participation Act is REVERSED IN PART. We RENDER an order dismissing
Cassandra J. Elkins, DDS’s claims against appellants Robert B. James, DDS and Robert B. James,
DDS, Inc., for business disparagement and intentional infliction of emotional distress to the extent
those claims involve any statements Robert B. James, DDS made to the San Antonio Police
Department. We further RENDER an order dismissing Cassandra J. Elkins, DDS’s claims against
appellants Jean James and Robert B. James, DDS, Inc. for defamation, business disparagement,
and intentional infliction of emotional distress to the extent those claims involve any statements
Jean James made to the San Antonio Police Department. We further RENDER an order dismissing
Cassandra J. Elkins, DDS’s claims against Robert B. James, DDS, Inc., for defamation, business
disparagement, intentional infliction of emotional distress, and civil conspiracy, to the extent those
claims involve any statements Alexis Mei Pyles made to the San Antonio Police Department. The trial
court’s order denying the James Defendants’ Partial Motion to Dismiss under the Texas Citizens’
Participation Act is AFFIRMED in all other respects.
                                                                                     04-17-00160-CV


         Pyles’s appeal from the trial court’s order denying her “Anti-SLAPP” Motion to Dismiss
Plaintiff’s Claims Pursuant to Chapter 27 of the Texas Civil Practice & Remedies Code is
DISMISSED.

        As to the claims on which we render a dismissal, with the exception of Elkins’s claims
against Pyles, we REMAND this case for a determination of costs and attorney’s fees under TEX.
CIV. PRAC. & REM. CODE § 27.009.

       Costs of this appeal are taxed against the party incurring the same. See TEX. R. APP. P. 43.4.

       SIGNED July 25, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice




                                                -2-